EUGENE A. WRIGHT, Circuit Judge,
concurring specially:
I write separately to emphasize the narrowness of today’s holding. Our court’s recent decisions have required “affirmative conduct by the defendant which allows or promotes the transaction of business within the forum state”, Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 840 (9th Cir.1986), or “affirmative conduct [by the defendant] to deliver [a] product to [the forum state]”, Brand v. Menlove Dodge, 796 F.2d 1070, 1075 (9th Cir.1986). Actual knowledge that a product will reach the forum state, without more, will not subject a defendant to personal jurisdiction. Id.
In my view, the Lakes on remand must prove by a preponderance of the evidence that Taylor deliberately concealed facts before the California courts while intending the ex parte order to be used in Idaho. See Calder v. Jones, 465 U.S. 783, 791, 104 S.Ct. 1482, 1488, 79 L.Ed.2d 804 (1984). Then, and only then, are the requirements of Decker Coal and Brand satisfied so that jurisdiction over Taylor exists in the United States District Court for the District of Idaho.